Or*632der, Supreme Court, New York County, entered February 18, 1976, holding the defendant husband in contempt, unanimously affirmed, with $40 costs and disbursements to respondent. Appeal from the order of the Supreme Court, New York County, entered April 20, 1976, which order denied reargument, unanimously dismissed as nonappealable (Sklan v Sklan, 29 AD2d 526), without costs and without disbursements. The wife commenced an action for separation or, in the alternative, for a divorce. Special Term (by order of Starke, J., entered Nov. 6, 1975) granted relief to the wife pendente lite which, inter alia, provided for payments to the wife of $550 per week, effective July 8, 1975. The arrears due from July 8, 1975 through November 5, 1975 were to be paid within 15 days of service of a copy of that order with notice of entry. The order further allowed as a credit towards arrears any payments "made by the defendant directly to the plaintiff during said period” (July 8, 1975 through Nov. 5, 1975). The husband failed to pay the arrears as directed, resulting in the present order of contempt. The husband is concededly financially able to make the necessary payments and his failure to do so must be construed as willful. We note parenthetically that the credit allowed by Special Term for payments already made was in accord with the original pendente lite order. Concur&emdash;Murphy, J. P., Birns, Silverman, Capozzoli and Lane, JJ.